PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Based on an incident that occurred on April 17, 2012, Respondent was convicted on a guilty plea to the following offenses: resisting law enforcement, a class A misdemeanor, and operating a motor vehicle while intoxicated endangering a person, a class A misdemeanor.
The parties cite the following facts in mitigation: (1) Respondent has no disciplinary history; (2) he was cooperative with the Commission; (3) he is remorseful; (4) he made timely and good faith effort to make restitution for the property damage he caused; (5) he has demonstrated positive character and reputation in his career and by serving on the board of Fairbanks Addiction and Treatment Center; and (6) he voluntarily engaged himself for assessment by the Indiana Judges and Lawyers Assistance Program.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b): Committing a criminal act that reflects adversely on the lawyer’s trustworthiness or fitness as a lawyer.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent.
The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 2S(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.